Title: To Thomas Jefferson from Albert Gallatin, 26 March 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        on or before 26 Mch 1808
                     
                  
                  The petitioner is imprisoned; and I find that the application, which is supported by a recommendation from the jury, is intended for the President, in order to obtain a pardon.
                  
                     A. G.
                  
               